***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         JAN GAWLIK v. SCOTT SEMPLE ET AL.
                     (AC 42550)
                       Elgo, Devlin and Sheldon, Js.

                                  Syllabus

The plaintiff inmate sought declaratory and injunctive relief against the
   defendants, current and former employees of the Department of Correc-
   tion, alleging that they had wrongly withheld religious literature and
   cards that had been mailed to him in violation of his rights to religious
   freedom under the state and federal constitutions, and the applicable
   state statute (§ 52-571b) and federal statute (42 U.S.C. § 2000cc et seq.).
   The plaintiff also alleged that the applicable department administrative
   directives that justified the defendants’ actions were not promulgated
   in accordance with the applicable statute (§ 4-166 et seq.) governing
   administrative procedures. The trial court rendered judgment for the
   defendants, and the plaintiff appealed to this court. Held that the trial
   court properly rendered judgment for the defendants, and, because that
   court’s memorandum of decision thoroughly addressed the arguments
   raised in this appeal, this court adopted the trial court’s well reasoned
   decision as a proper statement of the facts and the applicable law on
   the issues.
           Argued January 22—officially released April 28, 2020

                            Procedural History

   Action for, inter alia, a judgment declaring that the
defendants violated the plaintiff’s rights to religious
freedom, and for other relief, brought to the Superior
Court in the judicial district of New Haven and tried to
the court, Ecker, J.; judgment for the defendants, from
which the plaintiff appealed to this court. Affirmed.
  Jan Gawlik,               self-represented,           the     appellant
(plaintiff).
  Steven R. Strom, assistant attorney general, with
whom, on the brief, was William Tong, attorney gen-
eral, for the appellees (defendants).
                           Opinion

   PER CURIAM. The self-represented, incarcerated
plaintiff, Jan Gawlik, brought this action for declaratory
and injunctive relief against present and former employ-
ees of the Department of Correction (department)—
namely, former Commissioner of Correction Scott Sem-
ple, District Administrator Angel Quiros, Warden Scott
Erfe, and Simone Wislocki, a mail handler at the Chesh-
ire Correctional Institution (Cheshire)—in their official
capacities. The plaintiff alleged that the defendants had
wrongly withheld from him religious literature, blank
prayer cards and holiday cards in violation of his rights
under the first amendment to the United States constitu-
tion; article first, § 3, of the constitution of Connecticut;
the Religious Land Use and Institutionalized Persons
Act of 2000, 42 U.S.C. § 2000cc et seq. (2012); and the
Connecticut Act Concerning Religious Freedom, Gen-
eral Statutes § 52-571b. The plaintiff also alleged that
the applicable department administrative directives jus-
tifying the department’s actions were not promulgated
in accordance with the Uniform Administrative Proce-
dure Act, General Statutes § 4-166 et seq. The trial court
rendered judgment in favor of the defendants, from
which the plaintiff now appeals. We affirm the judgment
of the trial court.
   The record and the trial court’s opinion reveal the
following facts and procedural history. The plaintiff is
presently incarcerated at Cheshire. While incarcerated,
the plaintiff began studying to become a Catholic priest.
In the course of his studies, the plaintiff ordered three
used religious books, which were subsequently mailed
to Cheshire. Upon arrival at Cheshire, these books were
rejected by department personnel in accordance with
department policy prohibiting inmates from receiving
books that are not in ‘‘new condition.’’ The plaintiff
was also sent religious newspapers by some third party
associated with Sts. Cyril and Methodius Church in
Hartford. Because these were not sent directly from a
publisher or commercial vendor, these newspapers
were rejected in accordance with department policies.
At various times, the plaintiff was mailed blank religious
prayer cards by religious organizations in recognition
of his monetary donations to these organizations. The
prayer cards were rejected because department policy
prohibits inmates from receiving mail containing blank
envelopes. Last, the plaintiff was mailed a few religious
and nonreligious holiday cards, some of which were
homemade. These were rejected on the basis of con-
cerns that such cards may be used to smuggle illegal
drugs through the adhesives or decorative materials;
nonetheless, the plaintiff received black and white pho-
tocopies of these cards.
  On the basis of the rejection of these several items of
mail, the plaintiff filed his complaint with the Superior
Court on June 1, 2016. Following three days of evidence,
the court, Ecker, J., issued a forty-three page memoran-
dum of decision rendering judgment in favor of the
defendants on all counts on September 4, 2018. This
appeal followed.
   Upon examination of the record on appeal and the
briefs and arguments of the parties, we conclude that
the judgment of the trial court should be affirmed.
Because the court’s memorandum of decision thor-
oughly addresses the arguments raised in this appeal,
we adopt its well reasoned decision as a proper state-
ment of the facts and the applicable law on the issues.
See Gawlik v. Semple, Superior Court, judicial district
of New Haven, Docket No. CV-XX-XXXXXXX-S (September
4, 2018) (reprinted at 197 Conn. App.     ,    A.3d     ).
It would serve no useful purpose for this court to engage
in any further discussion. See, e.g., Woodruff v.
Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010);
Samakaab v. Dept. of Social Services, 178 Conn. App.
52, 54, 173 A.3d 1004 (2017).
  The judgment is affirmed.